                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-389-FDW-DCK

KRISTIN NEESER,                                       )
                                                      )
                    Plaintiff,                        )
                                                      )
      v.                                              )          ORDER
                                                      )
MAC ACQUISITION LLC, SULLIVAN’S                       )
HOLDING LLC d/b/a SULLIVAN’S                          )
STEAKHOUSE,                                           )
                                                      )
                   Defendants.                        )
                                                      )

       THIS MATTER IS BEFORE THE COURT on the “Consent Motion For Extension Of

Time To Answer Or Otherwise Plead In Response To Plaintiff’s First Amended Complaint”

(Document No. 14) filed September 28, 2020. This matter has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C §636(b) and immediate review is appropriate. Having

carefully considered the motion and the record, and noting consent of the parties, the undersigned

will grant the motion.

       This matter is governed by the “Standing Order Governing Civil Case Management Before

the Honorable Judge Frank D. Whitney.” (3:07-MC-047-FDW, Document No. 2). As such the

“Initial Scheduling Order,” issued in this case on July 16, 2020, provides in pertinent part:

               Extensions of time to serve pleadings shall not be granted except by
               leave of court for good cause shown (consent of opposing counsel
               alone is not sufficient). Absent extraordinary circumstances, no
               party shall receive more than one extension of time to serve a
               pleading, with any such extension being no more than twenty (20)
               days in duration.
               …
               Any motion to extend the forgoing time… shall be filed
               immediately upon counsel learning of the need for the same and
               in any event no fewer than three (3) business days in advance of



      Case 3:20-cv-00389-FDW-DCK Document 15 Filed 09/29/20 Page 1 of 2
             the filing deadline sought to be modified. The moving party must
             show consultation with opposing counsel regarding the requested
             extension and must inform the Court of the views of opposing
             counsel on request. If a party fails to make the requisite showing,
             the Court will summarily deny the request for extension.

(3:07-MC-047-FDW, Document No. 2) (emphasis added).

      IT IS, THEREFORE, ORDERED that the “Consent Motion For Extension Of Time To

Answer Or Otherwise Plead In Response To Plaintiff’s First Amended Complaint” (Document

No. 14) is GRANTED. Defendants shall file an answer or otherwise respond to Plaintiff’s

Amended Complaint on or before October 6, 2020.



                                     Signed: September 29, 2020




                                              2
     Case 3:20-cv-00389-FDW-DCK Document 15 Filed 09/29/20 Page 2 of 2
